Name: Commission Regulation (EC) No 2515/94 of 9 September 1994 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: European Union law;  research and intellectual property;  production;  marketing;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|31994R2515Commission Regulation (EC) No 2515/94 of 9 September 1994 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs Official Journal L 275 , 26/10/1994 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 61 P. 0213 Swedish special edition: Chapter 3 Volume 61 P. 0213 COMMISSION REGULATION (EC) No 2515/94 of 9 September 1994 amending Regulation (EEC) No 1848/93 laying down detailed rules for the application of Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs ((1)), and in particular Article 20 thereof, Whereas, for the purpose of promoting and enhancing the specific character of their products and of informing the consumer, the trade circles concerned should have the Community symbol and the indication referred to in Regulation (EEC) No 2082/92 made available to them; whereas it is therefore necessary, for the purpose of the correct use of the symbol and the indication, that the technical rules for their reproduction be drawn up; Whereas, in order to avoid confusion on the part of the consumer in the face of the abundance of information in the agri-foodstuffs sector, information should as far as possible be homogenous when a producer and/or processor wishes to avail himself of the advantage offered by the system of certificates of specific character established by Regulation (EEC) No 2082/92; whereas, consequently, the producer and/or processor should use the models provided for in this Regulation; Whereas, in consideration of each market's requirements, the choice of the appropriate language model for the placing on the market of the agricultural product of foodstuff should be left to the producer and/or processor; Whereas, with a view to increasing the credibility of the mark attributed to the specific agricultural products or foodstuffs, the name of the inspection authority or body should be indicated on the label intended for the placing on the market of the product; Whereas, for the purpose of the inspection arrangements, it is necessary that Member States have lists of producers authorized to use the registered name together with the Community symbol and the indication; Whereas these requirements mean that Commission Regulation (EEC) No 1848/93 ((2)) should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Certificates of Specific Character, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1848/93 is amended as follows: 1. Article 4(1) is replaced by the following: '1. The Community symbol referred to in Article 12 of Regulation (EEC) No 2082/92 and the indication referred to in Article 15 of that Regulation are as set out in Parts A and B of Annex I hereto. The indication may be used without the Community symbol. To ensure the correct use of the Community symbol and the indication, the technical rules for reproduction set out in the graphic manual in Annex II hereto shall be observed.' 2. The following Article 4a is inserted: 'Article 4a 1. A producer and/or processor entitled to use the indication and the Community symbol pursuant to Regulation (EEC) No 2082/92 may choose from among the models shown in Annex I hereto the one(s) suitable for placing the agricultural product or foodstuff on the market. 2. A producer and/or processor who wishes to refer, in the labelling or presentation and/or in advertisements for the agricultural product or foodstuff, to the system of certificates of specific character established by Regulation (EEC) No 2082/92 shall incorporate the model(s) shown in Annex I hereto in that information.' 3. The following Article 6a is inserted: 'Article 6a 1. A Member State may lay down that the name of the inspection authority or body referred to in Article 14 of Regulation (EEC) No 2082/92 working within the inspection structure of that Member State must appear on the label of the agricultural product or foodstuff. 2. The inspection authority or body shall communicate to the Member State the names and addresses of the producers authorized to use the registered name together with the indication and the Community symbol. Member States shall keep the list of authorized producers at the disposal of the other Member States and the Commission.' 4. The texts annexed hereto are added as Annexes I and II. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 208, 24. 7. 1992, p. 9. (2) OJ No L 168, 10. 7. 1993, p. 35.